The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 16, 2015

                                    No. 04-15-00199-CR

                                     Gabriel JIMENEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR0420
                          Honorable Ron Rangel, Judge Presiding

                                       ORDER
       The court reporter’s extension of time to file the record is NOTED. Time is extended to
July 13, 2015. FURTHER REQUESTS FOR EXTENSIONS OF TIME TO FILE THE
RECORD ARE DISFAVORED.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court